Order filed January 12, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-11-00627-CV
                                    ____________

                       IN THE MATTER OF T.T.L., A CHILD


                       On Appeal from the County Court at Law
                               Waller County, Texas
                           Trial Court Cause No. JV08-17


                                          ORDER

       The reporter’s record in this case was due August 22, 2011. See Tex. R. App. P.
35.2. The court granted two extensions for the record until December 16, 2011. The
record was not filed with the court.

       Sheila May, the court reporter, filed a motion for extension of time to file the
reporter's record on December 16, 2011. The motion stated the record could be filed by
January 2, 2012. The record was not filed.

       On January 5, 2012, Sheila May filed volumes 1-6, in case number JV-0830-1.
Sheila May attempted to file volume 7 on January 6, 2012, also in case number JV-0830-1.
That volume also fails to meet filing requirements in that the file is not searchable and
pages are turned the wrong direction.
       Accordingly, we order Sheila May to file the reporter's record in this appeal in the
correct case number and in accordance with filing requirements within 10 days of the date
of this order.



                                     PER CURIAM




                                            2